 298DECISIONSOF NATIONALLABOR RELATIONS BOARDEngineered Steel Products.Inc.andInternational Un-ion,United Automobile,Aerospace&AgriculturalImplement Workers of America,UAW. Case 10-CA-8269-1January 30, 1971DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDBROWNOn September 15, 1970, Trial Examiner Harry R.Hinkes issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had not engagedin the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed initsentirety,as set forth in the attached TrialExaminer's Decision. Thereafter, the Charging Partyfiled exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,'conclusions, and recommendations of theTrial Examiner as modified below.We find,in agreementwith the Trial Examiner, thatJohnnie Womble was discharged for his excessive ab-senteeism and not because of his union activities.However, we do find, contrary to the Trial Examiner,the Shop Superintendent Love's interrogation of em-ployees Curtis Stewart and Lenoris Womble was coer-cive and did restrain and interfere with the employeesin the exercise of their rights guaranteed by the Act.The Trial Examiner found that when Love firstlearned of the Union's organizational campaign andthat employee Curtis Stewart was behind the unioneffort, Love admittedly asked Stewart "how he feltabout the Union." Love also asked Lenoris Womble,another employee whose son Johnnie had been dis-charged for cause 2 days earlier, how he felt about theUnion and if he signed a "Union card." However, theTrial Examiner found that the interrogation by LoveiThe Charging Partyexcepts tocertain credibilityfindingsmade by theTrial Examiner.It is the Board's establishedpolicy,however,not to overrulea Trial Examiner's credibilityfindings unless a clear preponderance of all therelevant evidence convinces us thattheyare incorrect.Standard Dry WallProducts, Inc91 N.RB 544,enfd.188 F.2d 362(C.A. 3).We findno basisfor disturbing the Trial Examiner's credibility findings in this caseoccurred in a background free of employer hostility tounion representation,was not systematically carriedout, and,with respect to the questioning of Womble,Sr., about signing a card, contained no implied threatof reprisal.In sum,the Trial Examiner characterizedLove's conduct as mere "requests for opinions andpermissible underthe Act."We disagree. Questioning selected employees abouttheir union sympathies without any legitimate reasontherefor and without any assurance against reprisal,by its very nature tends to inhibit employees in theexercise of their right to organize. Moreover, it canhardly be said that the interrogation of Stewart was ainnocent or random as the Trail Examiner suggests.This interrogation followed closely the revelation thatStewart was the leader of the organizing campaign. Inview of the foregoing, we find that the Respondent, byinterrogating employees Stewart and Womble,inter-fered with the exercise of rights guaranteed to em-ployees in Section 7 of the Act and, accordingly,violated Section 8(a)(1) thereof.REMEDYHaving found that the Respondent has engaged incertain conduct prohibited by Section 8(a)(1) of theAct, weshall order the Respondent to cease and desisttherefrom and take certain affirmative action, as setforthbelow,designed to effectuate the policies of theAct.CONCLUSIONS OF LAW1.The Respondentis engagedin commerce with-in the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By interrogating its employees about their un-ion activities, the Respondent has violatedSection8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,the National Labor Rela-tions Board hereby orders that the Respondent, Engi-neered Steel Products,Inc.,Atlanta,Georgia, itsofficers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Interrogating its employees about their unionactivities.(b)In any like or related manner interfering with,restraining,or coercing its employees in the exerciseof their rights guaranteed to them by Section 7 of theAct.188 NLRB No. 52 ENGINEERED STEEL PRODUCTS, INC.2992.Take the following affirmative action in orderto effectuate the policies of the Act:(a)Post at its offices in Atlanta, Georgia, copiesof the attached notice marked "Appendix."2 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 10, after being duly signed by theRespondent's representative,shall beposted by it im-mediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.IT IS FURTHER ORDERED that -the complaint be, andhereby is, dismissed insofar as it alleges violations ofthe Act not specifically found herein.2 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted by Order of theNational Labor Relations Board"shall be changed to read"Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National Labor Relations Board."Board's Office, Peachtree Building, Room 701, 730Peachtree Street,NE.,Atlanta,Georgia 30308,Telephone 404-526-5760.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHARRYR. HINKES,Trial Examiner: The charge in thisproceeding was filed on March 31, 1970, by InternationalUnion, United Automobile, Aerospace & Agricultural Im-plement Workers of America, UAW, hereafter referred toas the Union, and served on April 1, 1970, on EngineeredSteel Products,Inc., hereafter referred to as the Respondentor Employer.Pursuant to this charge a complaint was issuedon June 12, 1970, alleging that the Respondent had commit-ted unfair labor practices within the meaning of Section8(a)(1) and(3) of the Act by discharging employee JohnnieWomble and by interrogating its employees concerningtheir union activities and threatening their discharge forsuch activities. By answer duly filed Respondent admittedthe discharge of employee Womble but denied the commis-sion of any unfair Labor practices.A hearing was held before me in Atlanta, Georgia, onJuly 21, 1970, at which all parties were afforded full oppor-tunity to participate, examine witnesses,and adduce rele-vant evidence.Briefs have been filed by counsel for theGeneral Counsel and counsel for the Respondent and havebeen given careful consideration.Upon the entire record in this proceeding, I make thefollowing:APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTinterrogate our employees abouttheir union activities.WE WILL NOT in anylike or related manner in-terfere with,restrain,or coerce our employees inthe exercise of their rights guaranteedto them bySection7 of the Act.ENGINEEREDSTEELPRODUCTS,INC.DatedBy(Employer)(Representative)(Title)FINDINGS OF FACTIJURISDICTIONRespondent is, and has been at all times material herein,a Georgia corporation with its principal office and place ofbusiness located at Doraville,Georgia,where it is engagedin the manufacture and sale of steel components and assem-blies.During the calendar year preceding the issuance of thecomplaint,which period is representative of all times mate-rial herein,Respondent purchased and received productsvalued in excess of $50,000 directly from suppliers locatedoutside the State of Georgia.The complaint alleges,Respondent's answer admits and I find that the Respondentisand has been at all times material herein engaged incommerce within the meaning of Section 2(6) and (7) of theAct.ItTHE LABOR ORGANIZATIONThe complaint alleges,Respondent's answer admits, andI find thatthe Unionis and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theA.The Case for the General CounselEmployee Davis who had been injured at work on Feb-ruary 3, 1970, testified that 2 weeks before said injury, ShopSuperintendent Love, an admitted supervisor of the Re-spondent,approached him and asked him whether he knewwho was "pushing"the Union. Davis replied that he wouldrather not discuss it on the job. Instead he offered to callLove if Love would give him his telephone number. Love 300DECISIONSOF NATIONALLABOR RELATIONS BOARDgave his telephone number and Davis called him that eve-ning. At that time Love again asked Davis if Davis knewwho was pushing the Union,to which Davis asked if Lovedid not know.Love answeredthat he thoughthe knew andmentioned employee Stewart and "the little-boy who ran thesaw," adding that he was going to have to release him andlet him go "if he didn't let up." According to Davis,JohnnieWomble was the only one working on the saw at that time.He amended his answer however,admitting that more thanone employee ran the saw. Johnnie Womble also testifiedthat from time to time,other employees cut a piece on thesaw.Employee Davis further testified that about 1 week laterShop SuperintendentLoveasked him how he felt about theUnion,to which Davis replied that he would rather notdiscuss it on the job.Johnnie Womble was hired by the Respondent in August1969. He was discharged on February 10, 1970.He testifiedthat he signed a union card in January 1970, and spoke tothe employees about the Union,telling them that he wouldvote for it.He did not,however, speak to anysupervisorsabout the Union nor did any supervisors speak to him aboutthe Union.He was not sure whether he attended any unionmeetings.Womble was absent from work on February 9,1970. When he returned to work onFebruary10, 1970, ShopSuperintendentLovecalled to him and told him that he(Love)was told to let Womble go.He added that Womblehad absented himself the last three Mondays.Wombleasked Love if his father,Lenoris Womble(hereinafter refer-red to as Womble,Sr.), had not reported his absence forhim, to which Love replied that he had but that Womblehad to call in in person.Womble could remember only twoabsences in February and was unable to remember otherabsences he had had.He also testified that he had neverbeen warned about his absences.Womble,Sr.,who had also been employed by the Re-spondent between June 1969 and May1970,testified thathe called in on the morning of February 9 and spoke to thesecretary who answered the telephone.According to Wom-ble, Sr.,he told the secretary that he and his son had beenup all night and would not be in to work that day. On thefollowing day, February 10, 1970,he and his son returnedto work.Shortly after their arrival Johnnie Womble cameto his father and told him he had been fired. Womble, Sr.,then went to Superintendent Love and complained that hisson had got a "dirtydeal," relating that he had called in forboth himself andhis son the previous morning,to whichLove replied"Johnnie is supposed to call in himself." Wom-ble,Sr.,also testified that he spoke toMcBurnie,Respondent's president,and Hudson,Respondent's generalmanager,about his son's discharge.They showed Womble,Sr., his son's absentee record with 10 absences during hisperiod of employment. Womble,Sr., testified,however, thathis son was not absent 10 times during said period,admit-ting to knowing of only 2 absences during the last 2 monthsof his employment.Womble,Sr., also testified that about a week before hisson's discharge Superintendent Love asked him, "What isthis about the Union,"to which Womble,Sr., replied, "Isigned a card justlike everybodyelse." Love then told himBecause you signed a card don t mean you have to vote forthe Union."B.The Casefor theRespondentRespondent General Manager Hudson testified thatJohnnie Womble was discharged for excessive absenteeism.Timecards were received in evidence purporting to show anumber of absences by that employee.In addition,absenteereports on said employee covering the period of Novemberand December 1969 and January and February 1970, total-ling 10 in number,were received in evidence.Of these, ninewere marked"without permission."Only one,covering anabsence of January 5, 1970,was noted as `with permission."Hudson further testified that he knew nothing of JohnnieWomble's union activity and, although Love had reportedrumors of union activity previously, he first heard of theUnion on February 12, when the Union demanded recognilion. He also testified that on February 9 the secretary hadreported that Womble,Sr., had reported absent but madeno mention of Johnnie Womble.Shop Superintendent Love testified that Johnnie Womblewas under his supervision and was absent some 10 to 12times during that time.During January and February 1970alone,Womble had absented himself without permissionfour times.He warned Womble of his absences in Januaryand again on February 3 following an absence on February2.Womble was the worst offender with respect to absentee-ism of all the employees.On February 9 when the secretaryreported that Womble,Sr., had called in, he asked the secre-tary whether Johnnie had called in also or whether Womble,Sr., had called in for Johnnie as well. The secretary said"No." Following consultation with Hudson and McBurnie,itwas decided to discharge Johnnie Womble because of hisabsences.Up until then no other employee had been dis-charged for absences but no one had been absent as muchas Johnnie Womble.With respect to Love's conversation with employee Da-vis,Love testified that Davis asked him whether he knewabout union activities at the plant and offered to call Lovethat evening.Love gave him his telephone number andDavis telephoned him that evening.He then told Love thatthere were some "union affiliations"going on in the shopand wondered if Love knew about it.Love replied that hehad heard a couple of rumors to which Davis answered"they are not rumors, it's a fact."Love then asked Davis"who is more or less stirring it up?" Davis answered "CurtisStewart I believe is the main man."Love denied that John-nieWomble's name was mentioned or that anythingwassaid about "the little guyon the saw."Love also deniedknowing anything about Johnnis Womble's union activitiesand denied asking Davis how Davis felt about the Union.With respect to Love's conversation with Womble, Sr.,Love admitted talking to him after February 12 and askingWomble,Sr., if he had signed a union card.He also admit-ted asking Curtis Stewart what he thought about the Union.Love also testified that different people worked on thesaw in January 1970 because he had to switch personnelaround to man the saw when Johnnie Womble was absent.One of the employees so transferred to the saw was employ-ee LarryWalls who is about the same height as JohnnieWomble.Walls would also work on the saw on occasionswhen Johnnie Womble was late in coming to work.C.Contentions and ConclusionsCounsel forthe GeneralCounselcontends that the reasongivenby theRespondent for discharging Johnnie Womble,excessive absenteeism,was only pretextual. He attacks therecord onwhichthe decision to terminate Womble wasmade as "inconsistent and inaccurate." and argues thatJohnnie Womble's discharge 2 weeks after Shop Superin-tendentLove toldemployee Davis that he would discharge"the little boywho ran the saw" as "merely the fulfillmentof said threat."The timecards received in evidence are obviously inaccu- ENGINEERED STEEL PRODUCTS, INC.rate and misleading.Thus,the timecard for the week endingDecember 7, 1969,and commencing on Monday of thatweek is shown bearing the date of Monday November 31,where it should have shown December 1. The same errorappears for the weeks ending December 14 and 28. Similar-ly, the timecard for the week ending January 25, 1970,shows each day of that week commencing with the date ofthe preceding day. A similar irregularity appears for thetimecard covering the week ending February 1, 1970.For the above reasons I place little reliance upon thetimecards received in evidence.I note,however,that theseirregularities were explained by witnesses for the Respon-dent as having occurred when the plant was experiencingpower failures which,in turn,caused the timeclock to runirregularly.Of more pertinence however, are the absentee reportswhich were also received in evidence.These reports execu-ted by Shop Superintendent Love or his foreman were madeout on the day of an employee's absence and prove quiteconvincingly that Johnnie Womble was indeed absent 10times between November 12, 1969,and February 9, 1970,9 of which absences were marked as "without permission."These absentee reports are corroborated by the timecardsfor the particular dates involved.In addition,I credit thetestimony of Shop Superintendent Love to the effect that hewarned Johnnie Womble about his absences both in Janu-ary and on February 3,1969. I cannot,therefore,agree withcounsel for the General Counsel that Respondent s reasonfor discharging Johnnie Womble was merely pretextual. Heargues,however,thatWomble'sunion activity was thecause of his dismissal rather than his absenteeism.He citesthe testimony of employee Davis to the effect that Lovethreatened to discharge the "little boy on the saw"-"if hedidn't let up pushinthe Union." Love,however,deniedknowing anything oho hnnie Womble's union activities. Itappears that Womble was not very active in union affairshaving merely signed a union card and talked to some of hisfellow employees about the Union.There is no indicationthat he solicited on behalf of the Union or even attendedunion meetings.Even assuming,however,that Womble wasactive in the Union and that Love knew it,Iam not con-vinced that Love threatened to fire Womble for"pushingtheUnion" when he spoke to employee Davis.For onething,Johnnie Womble was not mentioned by name. Lovedenied saying anything about"a little boy on the saw,"testifying that he would have no reason or occasion to usesuch language, knowing all of the employees by name.Moreover,if he had used such language,I cannot assumethat he intended Johnnie Womble by that description inas-much as at least one other employee also matched thatdescription and operated the saw at that time. The oneemployee who was mentioned in Love's conversation withDavis was Curtis Stewart who acted as observer for theUnion in the election that took place later. Nonetheless, itdoes not appear that any disciplinary action was under-taken by the Respondent with respect to Stewart.Finally,ifRespondent wanted to rid itselfpof Womble because hewas "pushing"the Union as Love allegedly threatened to doin his conversation with Davis which occurred around Janu-ary 20.,itcould and would have done so on February 3following Womble's unexcused absence on February 2. In-stead,Womble was merely given a final warning by Love.Itwas only after Womble absented himself again on Feb-ruary 9 that he was discharged.Nor is this a case of discriminatory treatment.Althouit is true that Womble was the first employee discharged forexcessive absenteeism,it is also true that his absenteeismexceeded that of any other employee.There is,therefore, no301basis for concluding that the Respondent treated like casesdifferently, a necessarysine qua nonfor a finding of discrim-ination.FrostyMorn Meat Inc. v.N.L.R.B.,296 F.2d 617(C.A. 5).I conclude that counsel for the General Counsel has notsustained his burden of proof to establish that Respondent'sdischarge of Johnnie Womble was because of his unionactivities and shall therefore recommend the dismissal ofthat allegation of the complaint.With respect to the complaint's allegations that Respon-dent violated Section 8(a)(11) ofthe Act, the record in thisproceeding centers about the conversations between Shopsuperintendent Love and employees Davis and Womble,Sr. According to Davis,Love asked him if he knew who waspushing the Union and when Davis asked"Don't youknow?, 'Love identified employee Stewart and "the littleboy who ran the Saw"and threatened to fire them, if theydid not "let up." Love admitted asking Davis "who is moreor less stirring it up,"but thatDavisidentified Stewart andno one else.Otherwise they talked aboutgeneralities. Lovealso testified that he asked Womble,Sr., if he had signed aunion card and what he thought of the Union.Similarly, heasked employee Stewart what he thought of the Union. I aminclined to credit Love's version o these conversations,finding his presentation of the events straightforward andcandid even when his testimony was not particularly helpfulto his point of view.Accordingly,I conclude and find thatShop Superintendent Love asked two different employees,Womble, Sr., and Stewart,how they felt about the Union.In addition,he asked Womble,Sr., if he had signed a unioncard.Finally,in response to a telephone call from employeeDavis informing hun of union activities at the plant andasking him if he knew about it, Love asked Davis who wasstirring it up.I am not convinced,however,that such behavior on thepart of SuperintendentLovewas in violation of Section8(a)(1) of theAct. TheBoard has held that:. interrogation of employees by an employer as tosuch matters as their union membership or union activ-ities,which,when viewed in the context in which theinterrogation occurred,falls short of interference orcoercion,isnot unlawful.Blue Flash Express,109NLRB 591.InBlue Flashthe Board noted,of course, that the Em-ployer had given the employees assurances that it would notresort to economic reprisals.This was not done here. Thequestion, nevertheless, remains"whetherunder all the cir-cumstancesthe interrogation reasonably attempts to restrainor interfere with the employees and the exercise of rightsguaranteedby theAct."Blue Flash Express supra.As in theBlue Flashcase,I note that the questioning by Love occur-red in a background free of employer hostility to unionorganization.There were no other unfair labor practicescommittedby theRespondent.The interrogation,such as itwas, was not systematic.The questioning of Womble, Sr.,and Stewart concerning how they felt about the Union wasnot coercive and the Board has held that such inquiries aremerely requests for opinions and permissible under the Act.HowardAero,119 NLRB 1531,1533-34.The casual inquiryof Love as to whether Womble had signed a union cardcarried no implied threats of reprisal nor was his askingemployee Davis who was stirring up the Union,after Davishad called him and had invited such an inquiry, coercive orrepressive. Viewed in their entirety these instances of inter-rogation by Love under all the circumstances did not re-asonably lead the employees involved to believe thateconomic reprisals might be visited upon them by the Re-spondent.I, shall therefore, recommend that the allegations 302DECISIONSOF NATIONALLABOR RELATIONS BOARDof Section8(axl) violationsby Respondentbe dismissed.CONCLUSIONS OF LAW1.The General Counsel has not sustained his burden oftoto establish that the Respondent violated Section8(ax3) of the Act when it discharged Johnnie Womble.2.The General Counsel has not sustained his burden ofproof to establish that Respondent interfered with, re-strained,or coerced its employees in the exercise of therights guaranteed in Section 7 of the Act,in violation ofSection 8(axl) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclu-sions of law, I recommend that the complaint in this casebe dismissed in its entirety.